Exhibit 10.1
EXECUTION VERSION


MASTER PURCHASE AND TERMINATION AGREEMENT


 This Master Purchase and Termination Agreement (this "Agreement") is dated as
of May 30, 2018 and is made by and between Valhi, Inc., a Delaware corporation
("Valhi"), ASC Holdings, Inc., a Utah corporation ("ASC"), Snake River Sugar
Company, an Oregon cooperative corporation ("Snake River"), The Amalgamated
Sugar Company LLC, a Delaware limited liability company ("Amalgamated"), the
Amalgamated Collateral Trust ("Collateral Trust"), a Delaware business trust,
and the other parties named herein (Valhi, ASC, Snake River, and such other
parties, collectively the "Parties" and each individually a "Party").


RECITALS


WHEREAS, pursuant to that certain Formation Agreement made January 3, 1997, to
be effective for tax and accounting purposes as of December 31, 1996, between
Snake River, ASC and Amalgamated (the "Formation Agreement"), Snake River and
ASC formed Amalgamated.


WHEREAS, Snake River is the holder of (i) that certain Limited Recourse
Promissory Note (the "Limited Recourse Note") in the principal amount of Two
Hundred Twelve Million Five Hundred Thousand Dollars ($212,500,000.00) dated
January 3, 1997, and payable by Valhi to the order of Snake River, and (ii) that
certain Subordinated Promissory Note (the "Subordinated Note") in the principal
amount of Thirty Seven Million Five Hundred Thousand Dollars ($37,500,000.00)
dated January 3, 1997, and payable by Valhi to the order of Snake River (the
Limited Recourse Note and the Subordinated Note, collectively the "Notes").


WHEREAS, Pursuant to that certain Deposit Trust Agreement (the "Deposit Trust
Agreement") related to the Amalgamated Collateral Trust dated May 14, 1997
between ASC and Wilmington Trust Company, a Delaware banking corporation
("Wilmington Trust"), as amended, the Amalgamated Collateral Trust was formed in
order to, among other things, hold the limited liability company membership
interest of Amalgamated issued to ASC (the "AGM Interest").


WHEREAS, Pursuant to the Deposit Trust Agreement, ASC was issued a Certificate
of Beneficial Interest (the "Trust Certificate") issued by the Collateral Trust
in return for transferring the AGM Interest to the Collateral Trust.


WHEREAS, Pursuant to that certain Second Amended and Restated Pledge Agreement
(the "Pledge Agreement") entered into as of October 14, 2005 between Snake River
and ASC, ASC pledged to Snake River the Trust Certificate and the beneficial
interest of ASC in the Collateral Trust in order to secure the obligations of
Valhi under the Notes.


WHEREAS, Pursuant to that certain Second SPT Guaranty (the "SPT Guaranty")
entered into as of October 14, 2005 by the Collateral Trust for the benefit of
Snake River, the Collateral Trust guaranteed the obligations of Valhi under the
Limited Recourse Note and in certain circumstances guaranteed the obligations of
Valhi under the Subordinated Note.


1

--------------------------------------------------------------------------------

WHEREAS, Pursuant to that certain Second Pledge Agreement (SPT) (the "SPT Pledge
Agreement") entered into as of October 14, 2005 between the Collateral Trust and
Snake River, the Collateral Trust granted to Snake River a security interest in
all of its rights, title and interest in the AGM Interest in order to secure the
Collateral Trust's obligations under the SPT Guaranty.


WHEREAS, Amalgamated operates pursuant to the terms of that certain The Amended
and Restated Company Agreement of The Amalgamated Sugar Company LLC, dated as of
June 3, 2016 to be effective as of January 1, 2016 (the "Company Agreement")
entered into among Amalgamated, Snake River and the Collateral Trust.


WHEREAS, Pursuant to that certain Option Agreement (the "Option Agreement")
dated October 14, 2005 by and among Snake River, Valhi and the holders of
certain indebtedness of Snake River (the "Noteholders"), the Noteholders granted
to Valhi an option to purchase all but not less than of all such Snake River
indebtedness owned or held by the Noteholders.


WHEREAS, ASC now desires to cause the Collateral Trust to sell the AGM Interest
to Snake River, on the terms and conditions described herein, and Snake River
desires to so purchase the AGM Interest.


NOW THEREFORE, in consideration of the foregoing and upon the full and complete
satisfaction of the conditions precedent to the effectiveness of this Agreement
set forth herein, and for other good and sufficient consideration, the receipt
of which is hereby acknowledged, the Parties do hereby agree as follows:


ARTICLE I
SALE OF AGM INTEREST
Section 1.01.  Purchase and Sale.  At the Closing (as hereinafter defined), upon
the terms and subject to the conditions set forth in this Agreement, the
Collateral Trust shall sell, transfer and convey to Snake River, and Snake River
shall acquire and accept from the Collateral Trust, the AGM Interest, free and
clear of all liens and other encumbrances or restrictions on transfer, other
than those liens or restrictions on transfer arising pursuant to (A) the
articles or certificate of incorporation, bylaws, operating or limited liability
company agreement and certificate of formation or organization of Amalgamated,
in each case including any amendments thereto, or (B) applicable securities laws
(collectively, the "Permitted Liens And Encumbrances").


Section 1.02.  Purchase Price.   The aggregate purchase price for the AGM
Interest shall consist of (a) an amount in cash (the "Cash Consideration")
payable by Snake River to ASC equal to Twelve Million Five Hundred Thousand
Dollars ($12,500,000.00), plus (b) the deemed payment in full by Valhi of the
Notes.


Section 1.03.  Closing.   The closing of the sale of the AGM Interest to Snake
River pursuant to the terms of this Agreement (the "Closing") shall occur on
August 31, 2018, or such other date as shall be agreed upon by Snake River and
ASC, at the corporate offices of Snake River or such other place as shall be
agreed upon by Snake River and ASC.   At the Closing, Snake River shall pay to
ASC the Cash Consideration in immediately available funds by wire transfer to an
account or accounts that have been designated by ASC to Snake River at least two
business days prior to the Closing.  In addition, at the Closing, and upon the
receipt by ASC of the Cash Consideration, the Notes shall be deemed paid in
full, in full and complete satisfaction of all of Valhi's obligations under the
Notes, and Valhi shall have no further obligation to Snake River under the
Notes.


2

--------------------------------------------------------------------------------

Section 1.04.  Closing Deliveries.
(a)
At the Closing, Wilmington Trust shall deliver or caused to be delivered to
Snake River the original certificate representing the AGM Interest.

(b)
At the Closing, Snake River shall deliver or cause to be delivered to ASC the
original certificate representing the Trust Certificate.



(c)
At the Closing, Snake River shall deliver or cause to be delivered to Valhi the
original Notes, in each case marked "CANCELLED" on the first page of each Note,
which cancellation shall be accompanied by the written signature of an
authorized officer of Snake River on the first page of each Note.



Section 1.05.  Snake River Closing Condition and Covenant.
(a)
Snake River's obligation to complete the Closing and the transactions
contemplated by this Agreement shall be contingent on Snake River obtaining, on
or before the Closing, (i) any and all required consents of the secured lenders
of Snake River and Amalgamated Sugar to the Closing and the transactions
contemplated by this Agreement, (ii) duly executed amendments to the current
credit agreements and related documents of Snake River and Amalgamated Sugar
permitting the Closing and the transactions contemplated by this Agreement;
and/or (iii) refinancing of the secured debt of Snake River and Amalgamated
Sugar on terms permitting the Closing and the transactions contemplated by this
Agreement (collectively, the "Required Consents").

(b)
Snake River shall work diligently and use commercially reasonable efforts to
obtain the Required Consents on or before August 31, 2018.



ARTICLE II
REPRESENTATIONS AND WARRANTIES
Section 2.01.  Representations and Warranties.  The Parties hereby represent and
warrant as follows:

(a)
Organization and Authority.  Each Party is an organization duly and validly
organized and existing and in good standing under the laws of their respective
states of incorporation, and each Party has the full power to enter into and
perform its obligations under this Agreement;

(b)
Authorization and Enforceability.  The execution, delivery and performance of
this Agreement by each Party are within their respective powers and have been
duly authorized by all necessary action.  This Agreement is the legally valid
and binding agreement of each Party, enforceable against each Party in
accordance with its terms;



3

--------------------------------------------------------------------------------

(c)
No Violation or Conflict.  The execution, delivery and performance of this
Agreement by each Party does not and will not violate any law or applicable
organizational document of each Party, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, any contract,
agreement, instrument, order, judgment or decree to which it is a party or by
which it is bound, which violation, conflict, breach or default would have a
material adverse effect on its ability to consummate the transactions
contemplated hereby.



(d)
Investment.  Snake River is aware that the AGM Interest being acquired has not
been registered under the Securities Act of 1933, as amended (the "Securities
Act"), or under any state securities laws. Snake River is purchasing the AGM
Interest solely for investment and not with a view toward, or for sale in
connection with, any distribution thereof within the meaning of the Securities
Act, nor with any present intention of distributing or selling all or any part
of the AGM Interest.  Snake River and its affiliates will not sell or otherwise
dispose of the AGM Interest except in compliance with the registration
requirements or exemption provisions under the Securities Act and the rules and
regulations promulgated thereunder, or any other applicable securities laws. 
Snake River has knowledge, experience and expertise in business and financial
matters and has the capability of understanding and evaluating the risks and
merits associated with the acquisition of the AGM Interest.  Snake River has
read this Agreement and understands the terms and consequences of this Agreement
and is fully aware of the legal and binding effect of this Agreement.  Snake
River acknowledges that it is not in a disparate bargaining position with ASC or
the Collateral Trust.   Snake River has been represented or advised by advisors
of its own choice, including legal advisors, financial advisors and tax
advisors, that have assisted it in understanding and evaluating the risks and
merits associated with the acquisition of the AGM Interest.  Snake River can
bear the economic risk of an investment in the AGM Interest pursuant to this
Agreement and can afford a complete loss of such investment.



(e)
Title.  The Collateral Trust holds of record and owns beneficially the AGM
Interest, free and clear of all liens and other encumbrances or restrictions on
transfer, other than those liens or restrictions on transfer arising pursuant
this Agreement, the Permitted Liens And Encumbrances, or those arising pursuant
to the Deposit Trust Agreement, the Pledge Agreement and the SPT Pledge
Agreement (which liens and encumbrances arising pursuant to the Deposit Trust
Agreement, the Pledge Agreement and the SPT Pledge Agreement shall terminate
effective with the termination of such agreements pursuant to the terms of this
Agreement).



(f)
No Representations Regarding Amalgamated.  Except as expressly stated herein,
ASC and the Collateral Trust expressly disclaim any representation or warranty
of any kind or nature, express or implied, to Snake River or any of its
affiliates, officers, directors, owners, legal and financial advisors, lenders
and creditors or other representatives concerning the condition, value, amount
or quality of Amalgamated or its business, operations, assets, technology,
liabilities (whether accrued or not accrued, known or unknown, asserted or
unasserted, matured or unmatured, conditional or unconditional, patent or
latent, liquidated or unliquidated, determined or determinable, absolute or
contingent, fixed or otherwise, or whether due or to become due), results of
operations, financial condition, liquidity, suitability or fitness for any
purpose, projections, forecasts or prospects, and Snake River hereby expressly
acknowledges such disclaimer by ASC and the Collateral Trust.



4

--------------------------------------------------------------------------------

ARTICLE III
TERMINATION OF AGREEMENTS
Section 3.01.  Termination of Agreements.  Concurrent with the Closing as
provided herein, the following agreements (collectively, the "Transaction
Agreements") shall be terminated and shall no longer be effective or legally
enforceable (and notwithstanding any provision to the contrary in each such
Transaction Agreement):



(a)
Deposit Trust Agreement.  ASC and Wilmington Trust agree the Deposit Trust
Agreement shall be terminated.

(b)
Pledge Agreement.  Snake River and ASC agree the Pledge Agreement shall be
terminated.

(c)
SPT Guaranty.  The Collateral Trust and Snake River agree the SPT Guaranty shall
be terminated.

(d)
SPT Pledge Agreement.  The Collateral Trust and Snake River agree the SPT Pledge
Agreement shall be terminated.

(e)
Company Agreement.  Amalgamated, Snake River and The Collateral Trust agree the
Company Agreement shall be terminated.

(f)
Option Agreement.  Snake River, Valhi and the Noteholders agree the Option
Agreement shall be terminated.



ARTICLE IV
MUTUAL RELEASE


Section 4.01.  Release by Valhi Parties. Except as provided in Section
4.05 below, on their own behalf, and on behalf of their respective successors
and assigns, Valhi and ASC each hereby irrevocably releases, acquits and forever
discharges Snake River and Amalgamated and their respective members, officers,
managers, directors, employees, agents, representatives, attorneys, and their
respective affiliates, and all other persons, firms, corporations or
organizations to whom and for whose conduct the parties released hereby are or
may be liable, obligated or responsible, directly or indirectly (collectively
referred to hereinafter as the "Snake River Releasees") from and against any and
all actions, causes of action, claims, demands, rights, damages, costs, losses,
expenses, compensation, liabilities and obligations of any kind or nature
whatsoever (whether in contract or in tort; whether at law or in equity; whether
known or unknown; whether suspected or unsuspected; whether accrued or
unaccrued; whether alleged or unclaimed) for, on account of, or in any way
arising, in whole or in part, from the Transaction Agreements and the prior
business and financial relationship between Valhi and ASC, on the one hand, and
Snake River and Amalgamated, on the other hand.


5

--------------------------------------------------------------------------------

Section 4.02.  Release by Snake River Parties. Except as provided in Section
4.05 below, on their own behalf, and on behalf of their respective successors
and assigns, Snake River and Amalgamated each hereby irrevocably releases,
acquits and forever discharges Valhi, ASC and the Collateral Trust and their
respective shareholders, members, officers, managers, directors, trustees
employees, agents, representatives, attorneys, and their respective affiliates,
and all other persons, firms, corporations or organizations to whom and for
whose conduct the parties released hereby are or may be liable, obligated or
responsible, directly or indirectly (collectively referred to hereinafter as the
"Valhi Releasees") from and against any and all actions, causes of action,
claims, demands, rights, damages, costs, losses, expenses, compensation,
liabilities and obligations of any kind or nature whatsoever (whether in
contract or in tort; whether at law or in equity; whether known or unknown;
whether suspected or unsuspected; whether accrued or unaccrued; whether alleged
or unclaimed) for, on account of, or in any way arising, in whole or in part,
from the Transaction Agreements and the Notes, and the prior business and
financial relationship between Snake River and Amalgamated, on the one hand, and
Valhi and ASC, on the other hand.


Section 4.03.  Unknown Claims and Liabilities. Each of the Parties understands
and agrees that there may be claims and liabilities with respect to the matters
released herein, the existence of which and the consequences of which are
presently unknown, but which may become known in the future, and which if known
at present may have materially affected their respective decisions to enter into
this Agreement.  Each of the Parties, nevertheless, intends to and does hereby
release the Snake River Releasees and the Valhi Releasees, as applicable, from
any and all claims and for any and all liabilities and obligations (except as
otherwise provided in this Agreement), whether known or unknown, whether now in
existence or hereinafter to arise, and whether if known at present such claims
and/or liabilities may have materially affected their respective decisions to
execute this Agreement.


Section 4.04.  Comprehensive Release of Claims and Liabilities. Except as
provided in Section 4.05 below, this Agreement is a full release of each, every
and all claims, liabilities and obligations of every kind and nature which each
of the Parties ever had or now have, or may have, which arose, accrued or which
may arise or accrue, with respect to or arising out of the Transaction Documents
and the Notes, and the business and financial relationship between Valhi and
ASC, on the one hand, and Snake River and Amalgamated, on the other hand, as
against the Snake River Releasees or the Valhi Releasees, as applicable.  Each
of the Parties hereby represents and warrants, that no claim, right, cause of
action or demand is reserved (other than pursuant to Section 4.05 below), and
the release provided herein waives and releases any and all claims, obligations,
demands, costs, expenses, causes of action, compensation and liability of every
kind and nature which any of the Parties may be entitled to or have in the
future as a result of any events which have occurred relating to or arising out
of the Transaction Documents and the Notes, and the business and financial
relationship between Valhi and ASC, on the one hand, and Snake River and
Amalgamated, on the other hand, as against the Snake River Releasees or the
Valhi Releasees, as  applicable.


6

--------------------------------------------------------------------------------

Section 4.05.  Reservation of Claims. Notwithstanding anything herein to the
contrary, (i) Valhi and ASC do not waive and hereby reserve any and all Claims
(as defined in Section 4.07(b) below) against Snake River, Amalgamated and the
Snake River Releasees arising out of or related to this Agreement and any breach
hereof or the performance or non-performance of the Transaction Agreements
during the period commencing on the date hereof and ending on the date of
Closing, and (ii) Snake River and Amalgamated do not waive and hereby reserve
any and all Claims against Valhi, ASC, the Collateral Trust and the Valhi
Releasees arising out of or relating to this Agreement and any breach hereof or
the performance or non-performance of the Transaction Agreements during the
period commencing on the date hereof and ending on the date of Closing.


Section 4.06.  Enforcement of Releases. In any action brought to enforce,
construe or seek damages for breach of this Agreement, the prevailing Party(ies)
shall be entitled to recover their reasonable attorneys' fees, costs, and
expenses of litigation in addition to any other monetary relief or other amount
to which it may be entitled, regardless of whether legal action is actually
commenced or not.  The amount recoverable includes, without limitation, the
preparation of any affirmative claims or defenses, counterclaims, cross-claims
or third-party complaints.


Section 4.07  Mutual Representations, Warranties and Covenants. Each of the
Parties hereto hereby represents, warrants, covenants and indemnifies each of
the other Parties hereto, as follows:



(a)
That each of them is the sole holder and owner of the claims and matters
released herein; that no other person or entity has any interest in the claims
and matters released pursuant to this Agreement; and that none of them has, nor
will they, assign to any person or party any claim or matter within the scope of
the releases contained herein;




(b)
That none of them has, nor will they, individually or with any other person or
entity, or in any way, file, make, otherwise commence, aid in any way,
prosecute, cause or permit to be prosecuted against the Valhi Releasees or the
Snake River Releasees, as applicable, any complaint, lawsuit, charge, claim,
demand, cause of action, obligation, damage or liability (hereinafter
collectively referred to as a "Claim") which (i) is the subject of the releases
provided for in this Agreement and (ii) is not covered by the reservation of
rights set forth in Section 4.05;




(c)
That in the event of a breach of the covenants set forth in subparagraph (b) of
this Section 4.07, each Party hereby agrees and consents to the dismissal or
withdrawal, with prejudice, of any such Claim that has been or may in the future
be filed by any Party or Parties or on their behalf.  In the event that any
Party files any Claim within the scope of those matters described in
subparagraph (b) above, it shall be liable to the other Party(ies) against whom
the Claim is wrongfully filed and shall indemnify, defend and save each such
Party harmless from all costs and expenses, including, without limitation,
attorneys' fees incurred by such Party(ies) or their officers, shareholders,
members, managers, directors, trustees, agents, employees, directors and/or any
other person affiliated or associated with such Party, if any, in defending or
responding to any such Claim, regardless of whether such defense or response is
before a local, state, or federal court or administrative agency, and regardless
of who might ultimately be deemed to be the prevailing party as to any such
Claim;



7

--------------------------------------------------------------------------------

(d)
That each relies wholly upon its own judgment, belief and knowledge of the
nature, extent and duration of the Claims released herein, and that neither has
been influenced to any extent whatsoever in making this Agreement by any
representation or statement regarding claims, liabilities or obligations, or
regarding any other matters, made by any other Party, any person or persons
representing any other Party, or by any attorney or expert employed by any other
Party;




(e)
That each has carefully read this Agreement, and all of its provisions, has
received and accepted the advice of its own independent legal counsel with
respect hereto, and has entered into this Agreement freely and voluntarily
intending that it and the parties for whom it acts be legally bound hereby;




(f)
That each of the covenants and warranties set forth in this Section 4.07 are
material terms of this Agreement without which the Parties would not have made
the promises set forth herein.



Section 4.08.  Indemnification.



(a)
Indemnification by Snake River and Amalgamated. Subject to Section 4.08(c)
below, Snake River and Amalgamated shall indemnify, defend and hold harmless
Valhi, ASC and the Collateral Trust and their affiliates, and their respective
officers, directors, managers, trustees, employees, agents and representatives
(the "Valhi Indemnitees"), from and against any claim, liability, loss, cost,
expense or damage of any nature (including, without limitation, fines,
forfeitures, penalties, judgments, settlements and settlement amounts, and
reasonable attorneys' fees), regardless of the basis thereof, but excluding any
special, punitive or consequential damages ("Costs and Damages") incurred or
suffered by any of the Valhi Indemnitees relating to, arising out of or
resulting from any breach of the terms of this Agreement by Snake River and/or
Amalgamated, except to the extent Valhi and ASC are obligated to indemnify Snake
River and Amalgamated as provided in subparagraph (b) below. At the request of
any of the Valhi Indemnitees, as applicable, Snake River and Amalgamated shall
assume the defense of all demands, claims, or actions, suits and all proceedings
against the Valhi Indemnitees for which indemnification is provided for under
this Section, and the Valhi Indemnitees, as applicable, shall allow Snake River
and Amalgamated to participate in the defense thereof; provided, however, (i)
Snake River and Amalgamated shall not be obligated to indemnify the Valhi
Indemnitees hereunder to the extent that any Costs and Damages are caused by a
breach of this Agreement by Valhi and/or ASC or any person or entity engaged by
Valhi or ASC, and (ii) the Valhi Indemnitees shall provide Snake River and
Amalgamated with prompt written notice of the assertion of  any claim for which
they reasonably believe they may be entitled to indemnification hereunder. None
of the Valhi Indemnitees shall pay, settle or compromise any such claim without
the prior written consent of Snake River and Amalgamated, which consent shall
not be unreasonably withheld, conditioned or delayed.



8

--------------------------------------------------------------------------------

(b)
Indemnification by Valhi and ASC. Subject to Section 4.08(c) below, Valhi and
ASC shall indemnify, defend and hold harmless Snake River and Amalgamated and
their affiliates, and their respective officers, directors, managers, employees,
agents and representatives (the "Snake River Indemnitees"), from and against any
Costs and Damages incurred or suffered by any of the Snake River Indemnitees
relating to, arising out of or resulting from any breach of the terms of this
Agreement by Valhi and/or ASC, except to the extent Snake River and Amalgamated
are obligated to indemnify Valhi and ASC as provided in subparagraph (a) above.
At the request of any of the Snake River Indemnitees, as applicable, Valhi and
ASC shall assume the defense of all demands, claims, or actions, suits and all
proceedings against the Snake River Indemnitees for which indemnification is
provided for under this Section, and the Snake River Indemnitees, as applicable,
shall allow Valhi and ASC to participate in the defense thereof; provided,
however, (i) Valhi and ASC shall not be obligated to indemnify the Snake River
Indemnitees hereunder to the extent that any Costs and Damages are caused by a
breach of this Agreement by Snake River and/or Amalgamated or any person or
entity engaged by Snake River or Amalgamated, and (ii) the Snake River
Indemnitees shall provide Valhi and ASC with prompt written notice of the
assertion of  any claim for which they reasonably believe they may be entitled
to indemnification hereunder. None of the Snake River Indemnitees shall pay,
settle or compromise any such claim without the prior written consent of Valhi
and ASC, which consent shall not be unreasonably withheld, conditioned or
delayed.




(c)
Limitation of Liability. TO THE FULLEST EXTENT PERMITTED BY LAW, IN NO EVENT
SHALL ANY PARTY BE LIABLE TO THE OTHER PARTIES FOR ANY SPECIAL, CONSEQUENTIAL,
EXEMPLARY, PUNITIVE, INCIDENTAL OR NON-ECONOMIC DAMAGES OR LOSSES, HOWEVER
CAUSED, INCLUDING BUT NOT LIMITED TO SETTLEMENT COSTS, ATTORNEYS' FEES OR
EXPENSES OF ANY KIND WHICH ARE RELATED TO ANY ASSERTION BY ANY PARTY THAT ARISES
OUT OF OR IN CONNECTION WITH PERFORMANCE OF THIS AGREEMENT, WHETHER BASED UPON
CONTRACT, NEGLIGENCE, STRICT LIABILITY, IN TORT, WARRANTY OR ANY LEGAL THEORY
ARISING OUT OF ANY CLAIM, DEMAND OR ACTION BROUGHT WITH RESPECT THERETO, EVEN IF
THAT PARTY HAS BEEN ADVISED IN ADVANCE OR IS AWARE OF THE POSSIBILITY OF ANY
SUCH LOSS OR DAMAGE.





ARTICLE V
CONDITIONS TO CLOSING
Section 5.01.  Conditions Precedent to Closing.  The respective obligations of
each Party to consummate the transactions contemplated by this Agreement are
subject to the following conditions:
(a)
The Notes.  Valhi shall have complied with all of its obligations under the
terms of the Notes, including without limitation all payments of interest due
thereon, through and including the Closing Date.

(b)
Deposit Trust Agreement.  ASC shall have complied with all of its obligations
under the terms of the Deposit Trust Agreement through the Closing Date.

(c)
Pledge Agreement.  ASC shall have complied with all of its obligations under the
terms of the Pledge Agreement through the Closing Date.



9

--------------------------------------------------------------------------------

(d)
SPT Guaranty.  The Collateral Trust shall have complied with all of its
obligations under the terms of the SPT Guaranty through the Closing Date.

(e)
SPT Pledge Agreement.  The Collateral Trust shall have complied with all of its
obligations under the terms of the SPT Pledge Agreement through the Closing
Date.

(f)
Company Agreement.  Amalgamated, Snake River and The Collateral Trust shall have
complied with all of their respective obligations under the terms of the Company
Agreement through the Closing Date, including without limitation the payment by
Amalgamated of all distributions owed to the Collateral Trust and Snake River
pursuant to Section 9.3 of the Company Agreement through and including the
Closing Date.



ARTICLE VI
MISCELLANEOUS
Section 6.01.  Notices.  All notices and other communications required or
permitted to be given by any provision of this Agreement shall be in writing and
mailed (certified or registered mail, postage prepaid, return receipt requested)
or sent by hand or overnight courier, or by facsimile transmission (with
acknowledgment received), charges prepaid and addressed to the intended
recipient as follows, or to such other addresses or numbers as may be specified
by a Party from time to time by like notice to the other Parties:
If to ASC, Valhi or
the Collateral Trust
Valhi, Inc.
5430 LBJ Freeway
Suite 1700
Dallas, TX 750401
Attn: General Counsel
Facsimile:  (972) 448-1445
 
If to Snake River or:
  Amalgamated:
Snake River Sugar Company
1951 S. Saturn Way
Suite 100
Boise, Idaho 83709
Attn: President
Facsimile: (208) 383-6688
 
With a copy to:
Stoel Rives LLP
101 S. Capital Blvd.
Suite 1900
Boise, Idaho  83702
Attn: Paul M. Boyd, Esq.
Facsimile: (208) 389-9040
Email: paul.boyd@stoel.com

 
10

--------------------------------------------------------------------------------

All notices and other communications given in accordance with the provisions of
this Agreement shall be deemed to have been given and received when delivered by
hand or transmitted by facsimile (with acknowledgment received), three (3)
business days after the same are sent by certified or registered mail, postage
prepaid, return receipt requested or one (1) business day after the same are
sent by a reliable overnight courier service, with acknowledgment of receipt.


Section 6.02.  Governing Law.  This Agreement and all claims arising out of or
relating to this Agreement and the transaction contemplated by this Agreement
shall be governed by the laws of the State of Delaware, without regard to the
conflicts of law principles that would result in the application of any law
other than the law of the State of Delaware.
Section 6.03. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  Any signed counterpart
may be delivered by facsimile or other form of electronic transmission with the
same legal force and effect as delivery of an originally signed agreement.
Section 6.04.  Severability.  If any provision of this Agreement shall be
declared void or unenforceable by any court of administrative board of competent
jurisdiction, such provision shall be deemed to have been severed from the
remainder of this Agreement, and this Agreement shall continue in all other
respects to be valid and enforceable.
Section 6.05. Successors and Assigns; Assignment.  All of the covenants and
agreements contained in this Agreement shall be binding upon, and inure to the
benefit of, the respective Parties and their successor, assigns, heirs,
executors, administrators and other legal representatives, as the case may be.
No Party may assign (by contract, stock sale, operation of law or otherwise)
either this Agreement or any of its rights, interests, or obligations hereunder
without the express prior written consent of the other Parties, and any
attempted assignment, without such consent, shall be null and void.
 Section 6.06. Waiver and Amendment.  No amendment, modification, termination or
waiver of any provision of this Agreement, and no consent to any departure by
any party therefrom, shall in any event be effective unless the same shall be in
writing and signed by all of the Parties.  Any such amendment, modification,
termination, wavier or consent shall be effective only in the specific instance
and for the specific purpose for which it is given.


Section 6.07.  Headings.  The section and subsection headings contained in this
Agreement are for convenience and reference purposes only and shall not be
deemed a part of this Agreement for any purpose or affect in any way the meaning
or interpretation of this Agreement.
Section 6.08.  Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.
11

--------------------------------------------------------------------------------

    Section 6.09.  Enforceability and Validity.  Each Party expressly agrees
that this Agreement shall be specifically enforceable in any court of competent
jurisdiction in accordance with its terms and against each of the other parties
hereto.
 
Section 6.10.  Entire Agreement.   This Agreement and the transactions
contemplated by this Agreement constitute the entire agreement between the
Parties with respect to the subject matter hereof and thereof and supersede any
prior understandings, negotiations, agreements, discussions or representations
between such Parties of any nature, whether written or oral, to the extent they
relate in any way to the subject matter hereof or thereof.


Section 6.11.  Expenses.   Each Party agrees to pay, without right of
reimbursement from the other Parties, all costs and expenses incurred by it
incident to without limitation, the process leading to the execution of this
Agreement, the negotiations and preparations of this Agreement and the
performance of its obligations hereunder, including, without limitation, the
fees of and disbursements to counsel, accountants, financial advisors, experts
and consultants employed by the respective Party in connection with the
transactions contemplated hereby, whether or not the transactions contemplated
hereby are consummated.
    Section 6.12.  Further Documents.   Each Party agrees that it shall
cooperate and execute any other document or agreement reasonably necessary to
carry out the transactions contemplated by this Agreement.


    Section 6.13.  Direction to Resident Trustee.   By its execution hereof, the
Company Trustee hereby authorizes and directs the Resident Trustee to execute,
deliver and perform this Agreement and to take any and all other actions as may
be necessary or convenient to effect and carry out the transactions contemplated
by this Agreement.






[The remainder of this page is intentionally left blank]
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Snake River, Valhi, ASC, Amalgamated and the Collateral
Trust have each caused this Agreement to be duly executed and delivered by the
respective officers thereunto duly authorized as of the date first written
above.






SNAKE RIVER SUGAR COMPANY




By: /s/ Craig A. Hanks
Name:  Craig A. Hanks
Title:  Vice President of Finance & Treasurer




VALHI, INC.


By: /s/ Gregory M. Swalwell
Name:  Gregory M. Swalwell
Title:  Executive Vice President, Chief Financial Officer and Chief Accounting
Officer






ASC HOLDINGS, INC.


By: /s/ Gregory M. Swalwell
Name:  Gregory M. Swalwell
Title:  Executive Vice President, Chief Financial Officer and Chief Accounting
Officer






AMALGAMATED COLLATERAL TRUST
By: ASC Holdings, Inc., Company Trustee




By: /s/ Gregory M. Swalwell
Name:  Gregory M. Swalwell
Title:  Executive Vice President, Chief Financial Officer and
 Chief Accounting Officer


13

--------------------------------------------------------------------------------





THE AMALGAMATED SUGAR COMPANY LLC


By: /s/ Craig A. Hanks
Name:  Craig A. Hanks
Title:  Vice President of Finance & Treasurer




MEMBERS OF THE AMALGAMATED SUGAR COMPANY LLC:


SNAKE RIVER SUGAR COMPANY




By: /s/ Craig A. Hanks
Name:  Craig A. Hanks
Title:  Vice President of Finance & Treasurer






AMALGAMATED COLLATERAL TRUST
By: ASC Holdings, Inc., Company Trustee




By: /s/ Gregory M. Swalwell
Name:  Gregory M. Swalwell
Title:  Executive Vice President, Chief Financial Officer and
 Chief Accounting Officer




14

--------------------------------------------------------------------------------



ACKNOWLEDGED BY RESIDENT TRUSTEE OF THE AMALGAMATED COLLATERAL TRUST:
By:  Wilmington Trust Company, not in its individual capacity but solely as
Resident Trustee of the Amalgamated Collateral Trust
By: /s/ Jacqueline Solone
Name: Jacqueline Solone
Title: Vice President


NORTHWEST FARM CREDIT SERVICES, PCA, UNDER THAT CERTAIN CREDIT AGREEMENT
EXECUTED BY THE COMPANY AND DATED AS OF OCTOBER 7, 2014 ACKNOWLEDGES RECEIPT OF
THE FOREGOING MASTER PURCHASE AGREEMENT AND TERMINATION AGREEMENT AND RESERVES
ALL RIGHTS UNDER SAID CREDIT AGREEMENT.


NORTHWEST FARM CREDIT SERVICES, PCA
By:  /s/ Steven R. Miller
Name:  Steven R. Miller
Title: Relationship Manager


U.S. BANK NATIONAL ASSOCIATION, AS AGENT FOR THE LENDERS UNDER THAT CERTAIN
SECOND AMENDED AND RESTATED CREDIT AGREEMENT EXECUTED BY THE COMPANY AND DATED
AS OF JUNE 3, 2016 ACKNOWLEDGES RECEIPT OF THE FOREGOING MASTER PURCHASE
AGREEMENT AND TERMINATION AGREEMENT AND RESERVES ALL RIGHTS UNDER SAID CREDIT
AGREEMENT.
U.S. BANK NATIONAL ASSOCIATION
By: /s/ Steven B. Brown
Name: Steven B. Brown
Title:   Vice President



15